Order entered May 23, 2019




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-18-00877-CR

                               MICHAEL GLEN GARZA, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 354th Judicial District Court
                                       Hunt County, Texas
                                  Trial Court Cause No. 31429

                                             ORDER
        Before the Court is appellant’s May 22, 2019 first motion for extension of time to file his

brief. We GRANT the motion to the extent appellant’s brief shall be due THIRTY DAYS from

the date of this order.


                                                       /s/   LANA MYERS
                                                             JUSTICE